

117 HR 1923 IH: Lori Jackson Domestic Violence Survivor Protection Act
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1923IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Himes (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to protect more victims of domestic violence by preventing their abusers from possessing or receiving firearms, and for other purposes.1.Short titleThis Act may be cited as the Lori Jackson Domestic Violence Survivor Protection Act.2.Definitions of intimate partner and misdemeanor crime of domestic violence expandedSection 921(a) of title 18, United States Code, is amended—(1)by inserting before paragraph (32) the following:(31)The term covered domestic violence court order means a court order—(A)that was issued—(i)after a hearing of which such person received actual notice, and at which such person had an opportunity to participate; or(ii)in the case of an ex parte order, relative to which notice and opportunity to be heard are provided—(I)within the time required by State, tribal, or territorial law; and(II)in any event within a reasonable time after the order is issued, sufficient to protect the due process rights of the person;(B)that restrains such person from—(i)harassing, stalking, or threatening an intimate partner of such person or child of such intimate partner or person, or engaging in other conduct that would place an intimate partner in reasonable fear of bodily injury to the partner or child; or(ii)intimidating or dissuading a witness from testifying in court; and(C)that—(i)includes a finding that such person represents a credible threat to the physical safety of such individual described in subparagraph (B); or(ii)by its terms explicitly prohibits the use, attempted use, or threatened use of physical force against such individual described in subparagraph (B) that would reasonably be expected to cause bodily injury.; (2)in paragraph (32), by striking all that follows after The term intimate partner and inserting the following: —(A)means, with respect to a person, the spouse of the person, a former spouse of the person, an individual who is a parent of a child of the person, and an individual who cohabitates or has cohabited with the person; and(B)includes—(i)a dating partner (as defined in section 2266) or former dating partner; and(ii)any other person similarly situated to a spouse who is protected by the domestic or family violence laws of the State, local, or tribal jurisdiction in which the injury occurred or where the victim resides.; and(3)in paragraph (33)(A)—(A)in clause (i), by inserting after Federal, State, the following: municipal,; and(B)in clause (ii)—(i)by striking or the threatened and inserting the threatened; (ii)by inserting or stalking after deadly weapon; and(iii)by inserting dating partner (as defined in section 2266), after spouse, each place it appears. 3.Unlawful sale of firearm to a person subject to court orderSection 922(d)(8) of title 18, United States Code, is amended to read as follows:(8)is subject to a covered domestic violence court order; or.4.List of persons subject to a restraining or similar order prohibited from possessing or receiving a firearm expandedSection 922(g)(8) of title 18, United States Code, is amended to read as follows:(8)who is subject to a covered domestic violence court order; or.5.Technical and conforming amendmentsThe NICS Improvement Amendments Act of 2007 (34 U.S.C. 40902 et seq.) is amended—(1)in section 3(1) (34 U.S.C. 40903(1)), by striking court order (as described in section 922(g)(8) and inserting covered domestic violence court order (as defined in section 921(a); and(2)in section 102(b)(1)(C)(v) (34 U.S.C. 40912(b)(1)(C)(v)), by striking court order described in section 922(g)(8) and inserting covered domestic violence court order, as defined in section 921(a). 